DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication fled on 9/13/2021. Claim 25 has been added. Claims 1-7 and 20-25 are pending on this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17, 21 and 22 have been considered but are moot in view of the new grounds of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2021 was filed after the mailing date of 7/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al (US20130137516) in view of Zhang et al (US20130343615).
Regarding claim 1, Griswold teaches a reception apparatus (fig. 1) comprising: 
a memory for storing instructions (para. [0032]); and
a processor configured to execute the instructions (para. [0032]) to:
acquire captured face information of a person (para. [0056], [0063], In addition, one or more cameras 134 can be adapted to detect not only the presence of an active player at the specialized EGM 110, but also for retinal scanning, facial recognition, and/or eye pattern movements, all of which are additional biometrics that can be detected passively to track players anonymously);
match the captured face information against registered face information, the registered face information being registered in a first anonymous record in which the registered face information, registered reception information regarding preference of customer, and a first anonymous identifier are registered (para. 
register the captured face information, registered reception information, and a second anonymous identifier in a second anonymous record of the person in a case where a result of matching between the captured face information and the registered face information is unmatched (fig. 6, para. [0009], [0063], Similar to the foregoing, the processor can also be configured to create a new player profile on the database when it is determined that the received biometric data is not associated with an existing player profile stored on the database. At least some of said player profiles can include multiple different biometrics for the same player; Exemplary anonymous player account profile 192A can contain a variety of information regarding the player).

Griswold fails to teach outputting a clothes information based on the registered reception information in a case where a result of matching between the captured face information and the registered face information is matched.

	
	Therefore taking the combined teachings of Griswold and Zhang as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Zhang into the apparatus of Griswold. The motivation to combine Zhang and Griswold would be to provide individuals with a satisfying shopping experience (para. [0008] of Zhang).


	Regarding claim 6, the modified invention of Griswold teaches a reception apparatus wherein the processor is further configured to execute the instructions to 


	Regarding claim 7, the modified invention of Griswold teaches a reception apparatus wherein the processor is further configured to execute the instructions to automatically register the captured face information and the registered reception information of the person to the second anonymous record with the second anonymous ID (para. [0049], The anonymous player tracking systems disclosed herein can include, for example, various biometric detecting devices that are able to detect passively individualized biometrics for anonymously playing customers. Passive detection of player biometrics generally includes detection that does not involve any affirmative activity by the player).


	Regarding claim 21, the claim recites similar subject matter as claim 1 and are rejected for the same reasons as stated above.


Regarding claim 22, the claim recites similar subject matter as claim 1 and are rejected for the same reasons as stated above.


	Regarding claim 23, the modified invention of Griswold teaches a reception apparatus wherein the first anonymous record and the second anonymous record do not include a name of the person (para. [0009], [0063], receive information regarding gaming activity of the anonymous player from said one of the plurality of gaming machines; Exemplary anonymous player account profile 192A can contain a variety of information regarding the player. Where the player name or other information is not known, a simple "unknown" or blank can be used in the appropriate field. Other information can mimic what might be present for a registered player. Fig. 6 also shows records without a person’s name). It is noted that the definition of anonymous person is a person not identified by name.


	Regarding claim 24, the modified invention of Griswold teaches a reception apparatus wherein the first anonymous record and the second anonymous record do not include information of the identity of the person (para. [0009], [0063], receive information regarding gaming activity of the anonymous player from said one of the plurality of gaming machines; Exemplary anonymous player account profile 192A can contain a variety of information regarding the player. Where the player name or other .

Claims 2-4, 10-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al (US20130137516) and Zhang et al (US20130343615) in view of Bataller et al (US20130195316).
Regarding claim 2, the modified invention of Griswold fails to teach a reception apparatus wherein the processor is further configured to execute the instruction to when a result of matching between the captured face information and of the registered face information is matched, output data based on the face information and the reception information in the first anonymous record
However Bataller teaches when a result of matching between a captured face information and of a registered face information is matched (para. [0076], the one or more tracked detected faces may be identified using the one or more selected images, the identified face(s) may be matched to a predetermined list of captured faces, and an alert may be generated based on the matched face(s)), output data based on the face information and reception information (para. [0024], The matching and alerting module 107 may further include a monitoring and history interface 122 to send and receive alert data, including, for example, face identification information, and transaction date and ID information, using an alerting interface 123) in a first anonymous record (para. [0043], an anonymous passenger record may be created).



Regarding claim 3, the modified invention of Griswold teaches a reception apparatus wherein the output data comprises audio data and the processor is further configured to execute the instructions to output the audio data (para. [0076] of Bataller, The alert may be an e-mail to alert a user of the face capture and matching system 100 of the matched face (e.g., via the e-mail notification module 118), and/or a color coded signal and/or an audio signal to alert a user of the face capture and matching system 100 of the matched face (e.g., via the alerting UI 124)).


	Regarding claim 4, the modified invention of Griswold teaches a reception apparatus wherein the output data comprises text data and the processor is further configured to execute the instructions to output the text data (para. [0076] of Bataller, The alert may be an e-mail to alert a user of the face capture and matching system 100 


	Regarding claim 10, the modified invention of Griswold teaches a reception apparatus wherein the processor is further configured to execute the instructions to register at least one of a face feature amount, an estimated age, an estimated gender, a conversation history, and a reception date and time of the person in the second anonymous record.
	However Bataller teaches registering at least one of a face feature amount, an estimated age (para. [0038], If information such as the age and gender of the person is not available in the enrolled identities database 115, the face identification module 116 may estimate the person's age and gender based, for example, on the person's facial features), an estimated gender (para. [0029], Data that can be extracted may include, for example, various image quality metrics, as well as assessments of age and gender), a conversation history, and a reception date and time of the person in the second anonymous record.
Therefore taking the combined teachings of Griswold and Zhang with Bataller as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Bataller into the apparatus of Griswold and Zhang. The motivation to combine Bataller, Zhang and Griswold would be to notify a user when a customer is matched based on face information and reception 


	Regarding claim 11, the modified invention of Griswold teaches a reception apparatus wherein the processor is further configured to execute the instructions to, in response to a result of the matching between the captured face information and the registered face information being a match, register the captured face information and the registered reception information of the person in the first anonymous record with the first anonymous ID (para. [0009] of Griswold, determine whether the received biometric data is associated with an existing player profile stored on the database, and attribute credit for the gaming activity of the anonymous player to an existing player profile when it is determined that the received biometric data is associated with an existing player profile stored on the database).


	Regarding claim 12, the modified invention of Griswold teaches a reception apparatus wherein the processor is further configured to execute the instructions to automatically register the captured face information and the registered reception information of the person with an anonymous ID that does not identify the person (para. [0009] and [0049] of Griswold, Similar to the foregoing, the processor can also be configured to create a new player profile on the database when it is determined that the 


	Regarding claim 14, the modified invention of Griswold teaches a reception apparatus wherein the processor is further configured to execute the instructions to additionally register at least one of an estimated age (para. [0038], If information such as the age and gender of the person is not available in the enrolled identities database 115, the face identification module 116 may estimate the person's age and gender based, for example, on the person's facial features), a conversation history, and reception date and time of the person in the case where a result of matching between the captured face information and the registered face information is matched.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al (US20130137516) in view of Zhang et al (US20130343615) and Bataller et al (US20130195316).
	Regarding claim 17, Griswold teaches a reception apparatus comprising:
a memory for storing instructions (para. [0032]); and
a processor configured to execute the instructions (para. [0032]) to:

acquire reception information of the first person (para. [0056], [0063], In addition, one or more cameras 134 can be adapted to detect not only the presence of an active player at the specialized EGM 110, but also for retinal scanning, facial recognition, and/or eye pattern movements, all of which are additional biometrics that can be detected passively to track players anonymously); and
match the acquired face information of the first person against face information registered in an anonymous record, wherein the registered face information in the anonymous record is information concerning a face of second person, and is registered in association with an anonymous identifier and registered reception information regarding preference of customer (para. [0009], [0058], determine whether the received biometric data is associated with an existing player profile stored on the database, and attribute credit for the gaming activity of the anonymous player to an existing player profile when it is determined that the received biometric data is associated with an existing player profile stored on the database; such information can be included with other information in a database regarding that player, with such other information possibly including other actual biometric identifiers for the player, as well as 

Griswold fails to teach in a case where a result of matching between the captured face information and the registered face information is matched, the first person is determined to be same as the second person, and output data based on the acquired face information and the registered reception information of the second person is output.
However Bataller teaches in a case where a result of matching between the captured face information and the registered face information is matched, the first person is determined to be same as the second person, and output data based on the acquired face information and the registered reception information of the second person is output (para. [0024], [0043], [0076], The matching and alerting module 107 may further include a monitoring and history interface 122 to send and receive alert data, including, for example, face identification information, and transaction date and ID information, using an alerting interface 123; an anonymous passenger record may be created at 154; the one or more tracked detected faces may be identified using the one or more selected images, the identified face(s) may be matched to a predetermined list of captured faces, and an alert may be generated based on the matched face(s)).
Therefore taking the combined teachings of Griswold and Bataller as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Bataller into the apparatus of 

Griswold also teaches wherein the output data indicating a clothes information. However Zhang teaches outputting a clothes information based on registered reception information (218 and 222 in fig. 2, para. [0028]-[0030], In one embodiment, the recognition module 222 utilizes face recognition or face clustering technology to identify the person in the image 208. For example, a facial feature may be detected within the image 208 and represented with an identifier, such as a vector or signature, to find other identifiers with the similar facial feature; The demographic data 224 may be collected by the recognition module 222 once identifying a person in the image 208. The demographic data 224 may be used to obtain and further personalize the clothing recommendation 218; The output module 220 includes the clothing recommendation 218 to deliver. In one embodiment, the output module 220 may display and/or present the clothing recommendation 218).
Therefore taking the combined teachings of Griswold and Zhang as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Zhang into the apparatus of 


Regarding claim 18, the modified invention of Griswold teaches a reception apparatus wherein the output data comprises audio data and the processor is further configured to execute the instructions to output the audio data (para. [0076] of Bataller, The alert may be an e-mail to alert a user of the face capture and matching system 100 of the matched face (e.g., via the e-mail notification module 118), and/or a color coded signal and/or an audio signal to alert a user of the face capture and matching system 100 of the matched face (e.g., via the alerting UI 124)).


Regarding claim 19, the modified invention of Griswold teaches a reception apparatus wherein the output data comprises text data and the processor is further configured to execute the instructions to output the text data (para. [0076] of Bataller, The alert may be an e-mail to alert a user of the face capture and matching system 100 of the matched face (e.g., via the e-mail notification module 118), and/or a color coded signal and/or an audio signal to alert a user of the face capture and matching system 100 of the matched face (e.g., via the alerting UI 124)).


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al (US20130137516) and Zhang et al (US20130343615) in view of Liu et al (US20170140409).
Regarding claim 25, the modified invention of Griswold fails to teach a reception apparatus wherein the registered reception information is information obtained at another store.
However Liu teaches wherein the registered reception information is information obtained at another store (para. [0017], [0022], When customers 2 enter the shopping center, images of their faces are captured (step 21), and the images are sent to a computational system 10 having a processor 3 which is able to access a database 4 containing a plurality of customer records, each relating to a respective previous customer. Each customer record contains both one or more previously captured images of the customer and historical data relating to that customer 2, e.g. shopping records and a user profile; For example, if a certain customer often buys cosmetics of a particular brand, then samples of the latest products from this brand can be provided to the customer as rewards. If the data characterizing the current behaviour of the customer shows that the customer has spent time in an area of the shopping center where certain goods are sold, e.g. an area of where children's clothes are displayed, then some vouchers to buy children's clothes can be provided to the customer as rewards).
Therefore taking the combined teachings of Griswold and Zhang with Liu as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Liu into the apparatus of Griswold and .

Allowable Subject Matter
Claims 5, 13, 15, 16, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663